        Case 1:19-cr-00154-LO Document 8 Filed 03/13/19 Page 1 of 1 PageID# 19
AO 470(8/85)Order ofTemporary Delention




                             UNITED STATES DISTRICT COURT
                                                                                                                                               IC
                                                                                                                            ■1


                                              EASTERN DISTRICT OF VIRGINIA                                                             MAR I 3 2019
                                                                                                                                  Ll   ' I 3 i



UNITED STATES OF AMERICA



                        V.                                                          ORDER OF TEMPORARY DETENTION
                                                                                    PENDING HEARING PURSUANT TO
                                                                                    BAIL REFORM ACT


                                                X)^rYaA
                                                                                    CASE NO        . \:iqwi\\^l

            Upon motion of the United States Government, it is hereby ORDERED that

a detention hearing is set for _ 5| m|iq                                                                                                     before
the Honorable John F. Anderson, United States Magistrate Judge in Courtroom 501
                                                Name of Judicial Officer


located at 401 Courthouse Square, Alexandria, Virginia. Pending this hearing, the
                                                I .ocation of Judicial Officer


defendant shall be held in custody by the United States Marshal

(                                                                                                )and produced for the hearing.
                        Olhcr Cusiodial Official




                                                                                                                            /s/
                                                                                                                John F. Anderson
Date: YV\avc\A                                       , 2^01^                                         United Stales Magistrate Judge




•H'luii held immctliaidy upDii dcf'cmlanl's first appearance, the hearing may be continued for up lo iliree days upon motion of the (iovernmcni.
01 up l(> five davs upon inolion oflhc dcfendaiU !8 U S.C. § 3 142(l){2),
           A hearing is reiiuirecl whenever the conditions scl (bnh in 18 U S.C § 3142(1) arc present Subsection (I)sets forth the giounds thai
may lie asserted onh by the alloiney for the Government, suhsectioii (2) states tliai a hearing is mandated upon the motion of the attorney lor the
(iovernnient or upon die ludicitii officer's own tnotioii if there is ii serious risk liiat the defendant(a) will (lee or(b) will obstruct or attempt to
obstruct lusiicc. or threaten, injure, oi intiinidale. or attempt to ihrcalcn, injure, or inlimidalc a prospeclive witness or juror
